FILED
                                  UNITED STATES DISTRICT COURT                              MAY 262009
                                  FOR THE DISTRICT OF COLUMBIA
                                                                                      Clerk,u.s. District and
                                                                                         Bankruptcy Courts

     Faraud K. Muhammad,                           )
                                                   )
            Plaintiff,                             )
                                                   )
            v.                                     )       Civil Action No.       09 0980
                                                   )
     Secret CIA Agent Star et al.,                 )
                                                   )
            Defendants.                            )




                                        MEMORANDUM OPINION

            This matter is before the Court on review of plaintiff s pro se complaint and application

     to proceed in forma pauperis. The Court will grant the application and will dismiss the

     complaint as it is required to do "at any time [it] determines that ... the action ... is frivolous."

     28 U.S.C. § 1915(e)(2)(B)(i).

            Plaintiff, a homeless individual in the District of Columbia, sues three individuals he

     identifies as agents of the Central Intelligence Agency. Plaintiff accuses the defendants of

     various misdeeds, including defaming his character by "submitt[ing] video recording footage

     onto a website [depicting him] as a pedophile" and hiding in his food and drink "cyanide poison,

     a cancer infections virus known to the CIA as [illegible], the HIV virus, syphyllis [sic] and what I

     believe is a physiologically based toxicokinetic risk assessment drug or photosynthetic chemical

     [] known as poison acetone." CompI. at 1.

            Complaints that describe fantastic or delusional scenarios are subject to dismissal under

     28 U.S.C. § 1915(e)(2). See Neitzke v. Williams, 490 U.S. 319,328 (1989); Best v. Kelly, 39

     F.3d 328,330-31 (D.C. Cir. 1994). Moreover, a complaint may be dismissed as frivolous when

     it lacks "an arguable basis in law and fact," Brandon v. District of Columbia Bd. of Parole, 734




I~
./""

F.2d 56, 59 (D.C. Cir.1984), or is based on "fanciful factual allegation[s]." Neitzke, 490 u.s. at

325. This complaint satisfies the foregoing conditions and, accordingly, will be dismissed. A

separate Order accompanies this Memorandum Opinion.




Date: May   5, 2009




                                               2